DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to as follows:
The abstract uses phrases which can be implied (i.e. “the present invention concerns”).
Line 5 should be amended to recite: “and  also including a sling”.
Line 7 should be amended to recite: “with  the abdomen of the baby
Line 9 should be amended to recite: “and  having an upper extremity that is higher”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, and 15 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 10: “cushion” should be “cushioning”.
In claim 1 line 12: “the area of the baby’s head” should be amended to recite “the head of the baby” for improved clarity.
In claim 1 line 13: “backrest” should be “back rest”.
In claim 1 line 16: “backrest” should be “back rest”.
In claim 1 line 19: “of” should be replaced with “as”.
In claim 4 line 2: “said remainder” should be “a remainder”.
In claim 4 line 3: a degree symbol (°) should be added after 90.
In claim 15 line 2: “its height” should be amended to recite “the height of the sling”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-15 and 17-19 of U.S. Patent No. 10327943 (‘943 patent). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said superior portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said superior portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said superior portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tyndall (US 3431020) in view of Dickey (US 3563601) and further in view of Cozzi (US 4359045).
With respect to claim 1, Tyndall discloses a child support device (“supporting device” – col 1 line 21; capable of use to support a child as shown in fig 1), the device comprising: 
at least a flat rigid support (flat backpiece 1) including a supporting side (rectangular member 2 having a side facing the baby as shown in figure 1) covered with a cushioning material (padding 3), the flat rigid support having a top and bottom defining a length therebetween (as shown in fig 1) and a mechanism adapted for coupling said flat rigid support with a frame (back piece 2 is coupled to a wheeled framework by being secured to cross members 20 and 21 by clamps 30 – col 3 lines 28-30), wherein when said flat rigid support is coupled to said frame (shown in figures 3-4) the supporting side of said rigid support is inclined at 70-90° compared to the horizontal  because as best shown in phantom in figure 2 and described in col 2, lines 5-8, the device may be adjusted to change the position of a child supported thereon from the upright position (i.e. close to 90 degrees from horizontal) to the prone position (i.e. close to zero degrees from horizontal) while supporting the child which inherently includes the claimed range of 70-90 degrees, 

Tyndall does not, however, explicitly teach a back rest extending upward from the lower portion to the area of the baby’s head and inclined in the same direction of the rigid support and having an upper extremity that is higher than the upper extremity of said rigid support and said cushioning material. Dickey discloses a structurally and functionally similar device comprising a back rest (backrest 24) and a lower portion (seat portion 25) wherein the back rest (24) extends upward from the lower portion (25) to the area of the baby’s head (as shown in fig 1) and is inclined in the same direction of a rigid support (backrest 24 is inclined in the same direction as the supporting handle elements 21 as shown in figures 5-6) and the backrest has an upper extremity that is higher than the upper extremity of said rigid support and said cushion (the backrest 24 includes a headrest 31 attached thereto – see figures 1-3; col 3 lines 23-27 which extends above the uppermost extent of the seat 18, backrest 24 and cushioning on backrest 24 shown in figures 1-3). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the sling of Tyndall to include a backrest and lower portion configured as in Dickey in order to provide additional cushioning and support to an infant’s spine during use of the device and customize the device for optimal comfort based on the size requirements of a given child.

Tyndall in view of Dickey also does not disclose that said sling further includes upper bands located on either side of an upper portion of said backrest, said upper bands having a first end extending from said sling and a second end removably tied to said flat rigid support at 
With respect to claim 2, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) and Tyndall also discloses that the flat rigid support is inclined at 75-80° compared to the horizontal  because as best shown in phantom in figure 2 and described in col 2, lines 5-8, the device may be adjusted to change the position of a child supported thereon from the upright position (i.e. close to 90 degrees from horizontal) to the prone position (i.e. close to zero degrees from horizontal) while supporting the child which inherently includes the claimed range of 75-80 degrees.
With respect to claim 5, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1), and Tyndall also discloses that the superior portion is parallel to said horizontal because as best shown in phantom in figure 2 and described in col 2, lines 5-8, the supporting side (2) of said flat rigid support (1) and of said cushioning material (3) and, therefore, the superior portions of these elements may be adjusted to change the position of a child supported thereon from the upright position (i.e. close to 90 degrees from horizontal) to the prone position (i.e. close to zero degrees from horizontal) while supporting the child which inherently includes positions where the device is horizontal.
With respect to claim 6, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) and Dickey further teaches that the support has a superior portion (head rest 31) that is removable (as shown in figs 5-6 the support can be used without the element 31 attached – thus element 31 is interpreted as being 
With respect to claim 9, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) and Tyndall also discloses that said frame is the frame of a stroller (as shown in figure 3-4). 
With respect to claim 10, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) and Tyndall also discloses that said frame has wheels (“wheeled” framework illustrated in figures 3-4 is utilized if it is necessary to move the child about – col 3 lines 43-46).
With respect to claim 11, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) but Tyndall does not disclose side bands located on either side of a central portion of said backrest and tied to said flat rigid support at a distance sufficient from said lower portion to allow passage of legs of said baby between said lower portion and said side bands. Cozzi discloses an infant reflux chair which includes side bands (up-raised edges 16) located on either side of a central portion of said backrest (as shown in figures 1 and 3 the edges 16 form a rim on the left and right sides of the device) and tied to said flat rigid support (the edges 16 are attached to the support and therefore are interpreted as being “tied”) at a distance sufficient from a lower portion to allow passage of legs of said baby between said lower portion and said side bands (as shown in figure 3 there is sufficient space between the edges 16 and the strap 42 to permit movement of an 
With respect to claim 12, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) but Tyndall does not disclose that said sling further includes upper bands located on either side of an upper portion of said backrest, and adapted to be tied to said flat rigid support so as to enable placement of said baby in and removal of said baby from said space. Cozzi discloses an infant reflux chair which includes upper bands (44) located on either side of an upper portion of said backrest (as shown in figures 1-3), and adapted to be tied to said flat rigid support (slings 44 are attached to the support and therefore are interpreted as being “tied”)  so as to enable placement of said baby in and removal of said baby from said space (it is inherent that the slings are capable of being removed to permit placement of an infant into/removal out of the device since the infant is not permanently strapped into the device). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the device of Tyndall in view of Dickey and further in view of Cozzi to include upper bands configured to be tied to said 
With respect to claim 13, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) and Cozzi also teaches that a maximal distance between said back rest and said cushioning material is defined by a length of said upper bands (44) when said upper bands are tied to said flat rigid support because as shown in figure 2, the upper bands (slings 44) must be long enough to encircle an infant’s arm while also passing through the cushioning material to the back rest in order to be tied to the support - thus, the distance between the cushioning material and back rest is limited by the length of the slings 44 because too large of a spacing will result in less length remaining available to encircle the infants arms which will render the slings 44 inoperable for their intended purpose. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the device of Tyndall in view of Dickey and further in view of Cozzi to include upper bands configured such that a maximal distance between said back rest and said cushioning material is defined by a length of said upper bands when said upper bands are tied to said flat rigid support, as in Cozzi, in order to assist in preventing an infant from slumping forwardly or downward during use of the device (col 4, lines 52-64).
With respect to claim 14, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) and Tyndall also discloses that a bottom portion of said flat rigid support (area of device 1 located below the infant in figure 1) 
With respect to claim 15, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) but Tyndall does not, however, explicitly teach that the lower portion is provided with mechanisms to adjust its height. 
Dickey discloses a structurally and functionally similar device comprising a back rest (backrest 24) and a lower portion (seat portion 25) wherein the lower portion (seat portion 25) is provided with mechanisms to adjust its height (distance of the lower portion from the ground is interpreted as being adjustable via retracting of wheel elements 17 – col 4 lines 8-18). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the sling of Tyndall in view of Dickey and further in view of Cozzi to provide the lower portion with a mechanism to adjust its height, as taught by Dickey, in order to customize the device for optimal comfort based on the size requirements of a given child.
With respect to claim 16, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) and Tyndall also discloses that said sling is a single unitary piece (as shown in figure 1, the block 4 is defined by a single element and it is therefore interpreted as being a single, unitary structure).

Claims 3-4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tyndall (US 3431020) in view of Dickey (US 3563601) and Cozzi (US 4359045) and further in view of Fermaglich et al (US 4873735).
claim 3, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1). Tyndall does not, however, disclose that a superior portion of the supporting side of said flat rigid support and of said cushioning material is angled relative to a remainder of said supporting side of said flat rigid support by at least 30°. 
Fermaglich, however, discloses a device 10 for supporting an infant (col 3 lines 37-39) which includes a rigid support (support member 14) having a supporting side (interior portion shown in contact with an infant in the figures) wherein a superior portion of the supporting side of the support (upper end 26 at the left side in figure 4 which is the uppermost or “highest” portion of the device and thus interpreted as the superior portion) is curved away from a baby’s face (as shown i.e. in figures 1 and 4) such that in use the baby’s head leans over said superior portion (as shown in figure 1) wherein the superior portion is curved 15-30 degrees relative to the horizontal (angle β is 15-30 degrees relative to the horizontal – col 4 lines 54-61) and, therefore, inherently also is angled such that it reaches an inclined position of 30° compared to remaining parts of the supporting side of said rigid support (14) which are configured to be parallel to the horizontal direction. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the supporting side of the rigid support of the device of Tyndall in view of Dickey and further in view of Cozzi so that it includes a superior portion and is angled as in Fermaglich in order to more closely follow the natural contours of the infant’s body for improved comfort and, furthermore, to reach an inclined position of at least 30° compared to the remaining part of the supporting side of said rigid support as in 
With respect to claim 4, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1), and Tyndall also discloses that the rigid support is capable of being inclined at 75-90° because as best shown in phantom in figure 2 and described in col 2, lines 5-8, the supporting side (2) of said flat rigid support (1) and of said cushioning material (3) and, therefore, the superior portions of these elements may be adjusted to change the position of a child supported thereon from the upright position (i.e. close to 90 degrees from horizontal) to the prone position (i.e. close to zero degrees from horizontal) while supporting the child which inherently includes positions where the device is inclined at positions which include the range of 75-90 degrees compared to the horizontal. Tyndall does not, however, disclose that a superior portion of the supporting side of said flat rigid support is angled relative to a remainder of said supporting side of said flat rigid support and said cushioning material by approximately 75-90°. Fermaglich, however, discloses a device 10 for supporting an infant (col 3 lines 37-39) which includes a rigid support (support member 14) having a supporting side (interior portion shown in contact with an infant in the figures) wherein a superior portion of the supporting side of the support (upper end 26 at the left side in figure 4 which is the uppermost or “highest” portion of the device and thus interpreted as the superior portion) is curved away from a baby’s face (as shown i.e. in figures 1 and 4) such that in use the baby’s head leans over said superior portion (as shown in figure 1) wherein the superior portion is curved 15-30 degrees relative to the horizontal (angle β is 15-30 degrees relative to the horizontal – col 4 lines 54-61) and, therefore, inherently also is angled such that 
With respect to claim 8, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1) but Tyndall does not, however, disclose that a superior portion of the supporting side of said flat rigid support is curved.
Fermaglich, however, discloses a device 10 for supporting an infant (col 3 lines 37-39) which includes a rigid support (support member 14) having a supporting side (interior portion shown in contact with an infant in the figures) wherein a superior portion of the supporting side of the support (upper end 26 at the left side in figure 4 which is the uppermost or “highest” portion of the device and thus interpreted as the superior portion) is curved away from a baby’s face (as shown i.e. in figures 1 and 4) such that in use the baby’s head leans over said superior portion (as shown in figure 1). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the supporting side of the rigid support and cushion of the device of Tyndall in view of Dickey and further in view of Cozzi so that it includes a curved .

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tyndall (US 3431020) in view of Dickey (US 3563601) and Cozzi (US 4359045) and further in view of Firth et al (US 3918734).
With respect to claim 7, Tyndall in view of Dickey and further in view of Cozzi discloses the invention substantially as claimed (see rejection of claim 1). Tyndall does not, however, disclose that the superior portion of the supporting side of the flat rigid support is foldable.
Firth teaches a foldable baby carriage which comprises a foldable seating unit including a head rest (col 2 lines 16-17; head rest is interpreted as being the superior portion of the support). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the superior portion of the device of Tyndall in view of Dickey and further in view of Cozzi so that it is foldable like the structure taught by Firth in order to provide a more compact structure for easier storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786